In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Westchester County (Colabella, J.), entered May 20, 2010, which denied his motion, in effect, to set aside a jury verdict finding, in effect, that the plaintiff demonstrated her entitlement to a divorce on the ground of cruel and inhuman treatment.
*1302Ordered that the order is affirmed, with costs.
Following a trial, the jury found, in effect, that the plaintiff demonstrated her entitlement to a divorce based upon the defendant’s cruel and inhuman treatment (see Domestic Relations Law § 170 [1]; Brady v Brady, 64 NY2d 339 [1985]). Thereafter, the Supreme Court denied the defendant’s motion, in effect, to set aside the verdict. We affirm.
Contrary to the defendant’s contention, the jury’s verdict was supported by legally sufficient evidence as there was a “valid line of reasoning and permissible inferences which could possibly lead rational [people] to the conclusion reached by the jury on the basis of the evidence presented at trial” (Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]; see Bernholc v Bornstein, 72 AD3d 625, 627 [2010]). Furthermore, the jury’s determination was based upon a fair interpretation of the evidence and, thus, not contrary to the weight of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]; Bernholc v Bornstein, 72 AD3d 625 [2010]).
The defendant’s remaining contentions are without merit. Skelos, J.E, Dickerson, Hall and Sgroi, JJ., concur.